EXHIBIT 10.3

 

[FORM OF]

STANCORP FINANCIAL GROUP

2002 STOCK INCENTIVE PLAN, AS AMENDED

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (“Agreement”) is made effective as of
            , 20     between StanCorp Financial Group, Inc., an Oregon
corporation (the “Company”) and                      (the “Employee”.)

 

In consideration of the agreements set forth below, the Company and Employee
agree as follows:

 

1. Stock Award. Pursuant to the Company’s 2002 Stock Incentive Plan, As Amended
(the “Plan”), the Company hereby awards to Employee              shares of
common stock (“Common Stock”) of the Company (the “Grant Shares”) in calendar
year 20     (the “Grant Year”). The Grant Shares shall be owned by Employee
subject to the terms and conditions of this Agreement and the Plan, a copy of
which has been provided to Employee. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Plan.

 

2. Escrow. For purposes of facilitating the enforcement of Sections 3 and 4 of
this Agreement, the Grant Shares shall be delivered to a person or persons
designated by the Company to serve as escrow holder (individually or jointly, as
applicable, the “Escrow Holder”). The Escrow Holder may be an employee of the
Company. Upon delivery into escrow of the Grant Shares, Employee shall deliver
to the Escrow Holder duly executed stock powers with respect to the Grant
Shares. The Escrow Holder shall hold the Grant Shares and the stock powers in
escrow and shall release the Grant Shares to the Company or Employee, as
applicable, only in accordance with Section 6 of this Agreement. Employee hereby
acknowledges that the Company’s designee is appointed as the Escrow Holder with
the foregoing authorities as a material inducement to make this Agreement and
that said appointment is coupled with an interest and is irrevocable. Employee
agrees that said Escrow Holder shall not be liable to any party to this
Agreement (or to any other party) for any actions or omissions unless the Escrow
Holder is grossly negligent with respect thereto.

 

3. Vesting of the Grant Shares; Forfeiture.

 

3.1 Vesting.

 

(a) Regular Vesting Schedule. The Grant Shares shall become non-forfeitable
(“Vested”) on             , 20    , if the following two conditions are
satisfied:

 

(i) The Employee does not have a Termination of Employment prior to
            , 20     other than by reason of Total Disability, Death or
Retirement as such terms are defined in Sections 6.1-4(b), 6.1-4(c) and
6.1-4(f), respectively, of the Plan; and

 

1



--------------------------------------------------------------------------------

(ii) The Employee continues in employment with the Company until             ,
20    .

 

(b) Accelerated Vesting. Notwithstanding any other provision of this Agreement,
any unvested Grant Shares shall become fully Vested upon the occurrence of a
Change of Control Event. For purposes of this Agreement, a Change of Control
Event shall have occurred if:

 

(i) Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities;

 

(ii) The shareholders of the Company approve a merger or other consolidation of
the Company with any other company, other than (a) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) 51% or more of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 30% of the combined voting power of the Company’s then
outstanding securities;

 

(iii) The shareholders of the Company approve an agreement for the sale or
disposition by the Company of all or substantially all of its assets;

 

(iv) A tender or exchange offer is made for Common Stock (or securities
convertible into Common Stock) of the Company and such offer results in a
portion of those securities being purchased and the offeror after the
consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Exchange Act), directly or indirectly, of securities
representing at least 30% of the voting power of outstanding securities of the
Company;

 

(v) During any period of twelve months or less, individuals who at the beginning
of such period constituted a majority of the Board cease for any reason to
constitute a majority of the Board unless the nomination or election of such new
directors was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period;

 

2



--------------------------------------------------------------------------------

(vi) Any other event or combination of events which the Board, acting in its
sole discretion, determines to be a “Change of Control Event” for purposes of
this Agreement.

 

3.2 Forfeiture. Employee shall forfeit to the Company all or a portion of the
Grant Shares upon the occurrence, prior to Vesting of any of the following:

 

(a) Failure to Vest Prior to             , 20    . If any portion of the Grant
Shares remain unvested upon the later of (i)             , 20     or (ii) the
occurrence of a Change of Control Event that is pending on             , 20    ,
Employee shall forfeit the unvested Grant Shares.

 

(b) Attempted Transfer of Shares Not Vested. If an attempt is made to assign,
encumber, pledge or otherwise transfer any Grant Shares before they are Vested,
in violation of Section 4, Employee shall forfeit all of the Grant Shares with
respect to which the attempt was made.

 

4. Restriction on Transfer. Employee shall not assign, encumber, pledge or
otherwise transfer, voluntarily or involuntarily, any Grant Shares that are not
Vested.

 

5. Mergers, Consolidations or Changes in Capital Structure. If, after the date
of this Agreement, the outstanding common shares of the Company are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company or of another corporation by reason of any
reorganization, merger, consolidation, plan of exchange, recapitalization,
reclassification, stock split, combination of shares or dividend payable in
shares, or in the event of any consolidation, merger or plan of exchange
involving the Company pursuant to which the Company’s common shares are
converted into cash, securities or other consideration, then the cash,
securities or other consideration issued, distributed or received with respect
to the Grant Shares in any such transaction shall be subject to the restrictions
and conditions set forth herein, including the escrow requirements of Sections 2
and 6.

 

6. Escrow. The Shares and associated stock powers delivered to the Escrow Holder
pursuant to Section 2 of this Agreement shall be held in escrow until (i)
receipt by the Escrow Holder of a certificate of the Company certifying that
some or all of the Grant Shares have Vested, or (ii) receipt by the Escrow
Holder of a certificate of the Company certifying that some or all of the Grant
Shares have been forfeited to the Company pursuant to Section 3.3. Upon receipt
by the Escrow Holder of one of the foregoing certificates, the Escrow Holder
shall deliver to Employee or the Company, as appropriate, certificates
representing all of the Grant Shares to which Employee or the Company, as
applicable, is entitled.

 

3



--------------------------------------------------------------------------------

7. No Right to Employment. Nothing in this Agreement or the Plan shall (i)
confer upon Employee any right to employment or to interfere in any way with the
right of the Company to terminate its relationship with Employee at any time,
for any reason or no reason, with or without cause, or to decrease Employee’s
compensation or benefits, or (ii) confer upon Employee any right to the
continuation, extension, renewal, or modification of any compensation, contract
or arrangement with or by the Company or any subsidiary of the Company.

 

8. Rights as Shareholder. Subject to Section 2 and the other provisions of this
Agreement, Employee shall be entitled to all of the rights of a shareholder with
respect to the Grant Shares, including the right to vote such shares and to
receive dividends payable with respect to such shares from the date of grant.
Until the Grant Shares become Vested, they will be treated for federal income
tax purposes as owned by the Company and dividends paid to Employee with respect
to the Grant Shares will be treated for federal income tax purposes as
additional compensation. Employee acknowledges that the certificates
representing the Grant Shares may bear such legends as may be required by law
with respect to the rights and restrictions applicable to the shares.

 

9. Withholding Taxes. The Company shall have the right to require Employee to
remit to the Company, or to withhold from other amounts payable to Employee, as
compensation or otherwise, an amount sufficient to satisfy all federal, state
and local withholding tax requirements.

 

10. Approvals. The obligations of the Company under this Agreement and the Plan
are subject to the approval of state, federal or foreign authorities or agencies
with jurisdiction in the matter. The Company will use its reasonable best
efforts to take steps required by state, federal or foreign law or applicable
regulations, including rules and regulations of the Securities and Exchange
Commission and any stock exchange on which the Company’s shares may then be
listed, in connection with the grant evidenced by this Agreement. The foregoing
notwithstanding, the Company shall not be obligated to deliver the Grant Shares
if such delivery would violate or result in a violation of applicable state or
federal securities laws.

 

11. Miscellaneous.

 

11.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Oregon, without regard to the choice of law principles
applied in the courts of such state.

 

11.2 Severability. If any provision or provisions of this Agreement are found to
be unenforceable, the remaining provisions shall nevertheless be enforceable and
shall be construed as if the unenforceable provisions were deleted.

 

11.3 Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous oral or written agreements between the
Company and Employee relating to the subject matter hereof.

 

4



--------------------------------------------------------------------------------

11.4 Amendment. This Agreement may be amended or modified only pursuant to the
Plan or by written consent of the Company and Employee.

 

11.5 Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

 

STANCORP FINANCIAL GROUP, INC., an Oregon corporation

   

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

EMPLOYEE:

 

 

--------------------------------------------------------------------------------

   

Employee

 

5